539 S.E.2d 13 (1999)
350 N.C. 851
Margaret VANASEK, Administratrix of the Estate of Jeffrey Vanasek, and Margaret Vanasek
v.
DUKE POWER COMPANY, City of Charlotte, J.M. Butler, R.C. Stahnke, Unknown Officer # 1, Unknown Fireman # 1, and Unknown Fireman # 2.
No. 153P99.
Supreme Court of North Carolina.
July 22, 1999.
Fred W. DeVore, III, Charlotte, for Vanasek.
F. Lane Williamson, Charlotte, for City of Charlotte et al.
Prior report: 132 N.C.App. 335, 511 S.E.2d 41.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 22nd day of July 1999."